Bell, Presiding Judge.
The defendant, appealing his conviction and sentence for voluntary manslaughter, rests his case on the sufficiency of the evidence to support the verdict. The defendant’s testimony alone, he having elected to be sworn as a witness, was enough to authorize the verdict. In addition, the testimony of other witnesses bearing on the element of the defendant’s intent and other facts surrounding the commission of the offense cumulatively supported the verdict. See Rawls v. State, 52 Ga. App. 107 (182 SE 424); Giles v. State, 126 Ga. 549 (55 SE 405); Hollis v. State, 97 Ga. App. 145 (6) (102 SE2d 610); Kincade v. State, 14 Ga. App. 544 (2) (81 SE 910); Green v. State, 78 Ga. App. 467 (2) (51 SE2d 458); Townsend v. State, 154 Ga. 500 (114 SE 642); Goldsmith v. State, 54 Ga. App. 268 (187 SE 694).

Judgment affirmed.